McCALEB, Justice.
This suit for workmen’s compensation •is a companion to, and was consolidated for argument with, the case of Meyers v. Southwest Region Conference Association of Seventh Day Adventists, 230 La. 310, 88 So.2d 381, the plaintiff herein being the other minister injured in the automobile accident in which Reverend Meyers sustained injuries.
For the reasons given in our opinion in that case, the judgment of the Court of Appeal herein is reversed and the case is remanded to said court for further proceedings in accordance with law and consistent with the views therein expressed. The costs of the proceedings in this Court are to be paid by defendants.
HAMITER, J., concurs for written reasons assigned in Meyers v. Southwest Region Conference Association, 230 La. 310, 88 So.2d 381.
HAWTHORNE, J., dissents for reasons assigned in Meyers v. Southwest Region Conference Association, 230 La. 310, 88 So.2d 381.